                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                           )    Case No. 21-12219
                                                 )
Sara R Hughes,                                   )    Judge Arthur I. Harris
                                                 )
                Debtor.                          )    Chapter 7 Case

               MOTION OF TRUSTEE FOR ORDER DIRECTING DEBTOR
                    TO TURN OVER PROPERTY OF THE ESTATE


         David O. Simon, trustee in this case, respectfully moves the Court for the entry of an

Order directing the debtor to turn over property of the estate and, in support of this motion, states

as follows:

         1. This case was commenced by the filing of a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code on June 26, 2021.

         2. At the time of the commencement of this bankruptcy case the debtor was entitled to

receive income tax refunds from the Internal Revenue Service in the amount of $4,692.00 and
the State of Ohio in the amount of $520.00.

         3.   The non-exempt portion of the debtor’s income tax refunds is the amount of

$1,659.00, which is property of this estate pursuant to the provisions of §541 of the Bankruptcy

Code and is subject to turnover pursuant to the provisions of §542 of the Bankruptcy Code.




21-12219-aih      Doc 10     FILED 07/29/21       ENTERED 07/29/21 11:07:02            Page 1 of 2
       WHEREFORE, the trustee prays that this motion be granted and that the debtor be

directed to turn over to the trustee the sum of $1,659.00, representing her non-exempt 2020

income tax refunds at such time as they are received from the respective taxing authorities.


                                                       /s/ David O. Simon
                                                       David O. Simon, Trustee
                                                       3659 Green Road, Suite 106
                                                       Beachwood, OH 44122-5715
                                                       (216) 621-6201; Fax: (888) 467-4181
                                                       david@simonlpa.com


                                 CERTIFICATE OF SERVICE


       The undersigned does hereby certify that a copy of the foregoing Motion of Trustee for

Order Directing Debtor to Turn Over Property of the Estate was electronically served upon Mark

Franklin Graziani, Esq., attorney for debtor, at mark_graziani@yahoo.com and was sent by

regular U.S. Mail this 29th day of July, 2021, to:


Sara R. Hughes
6980 Big Creek Parkway
Middleburg Heights, OH 44130

                                                       /s/ David O. Simon
                                                       David O. Simon




21-12219-aih      Doc 10     FILED 07/29/21          ENTERED 07/29/21 11:07:02       Page 2 of 2
